DETAILED ACTION

This office action is in response to Applicant’s submission filed on 24 June 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-18 are pending.
Claims 1-7 include limitations interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  
Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1-7 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 1-18 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-18 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


In claims 1-7, claim limitations "reinforcement learning (RL) agent", "model-free component", “model-based component”, "first state component", "first action component", “second state component”, “second action component” have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  The specification does not provide descriptions of the structure of these elements.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim(s) limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112

35 U.S.C. 112(b) Rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim limitations "reinforcement learning (RL) agent", "model-free component", “model-based component”, "first state component", "first action component", “second state component”, “second action component”, the specification does not provide sufficient structural description to determine the boundary of the limitations, the claim is therefore indefinite.
Regarding claims 2-7, which depend on above rejected claims 1, are rejected for the same reason. 

35 U.S.C. 112(a) Rejections

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1, claim limitations "reinforcement learning (RL) agent", "model-free component", “model-based component”, "first state component", "first action component", “second state component”, “second action component”, the specification does not provide sufficient structural description for the limitations, the claim is therefore rejected for lack of enablement.
Regarding claims 2-7, which depend on above rejected claim 1 are rejected for the same reason.   



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1-18 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 8 / 15, the claim recites a system / method / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “…. performing one or more compression actions by a reinforcement learning (RL) agent to compress the original neural network into a compressed neural network; generating a reward signal that quantifies how well the original neural network was compressed by one of the following: i) computing, in some proportion of compression iterations, the reward signal in model-free fashion based on a compression ratio and an accuracy ratio of the compressed neural network; ii) predicting, in some remaining proportion of compression iterations, the reward signal in model-based fashion based on a compression model learned from reward signals computed in model-free fashion” (mental process); “updating the RL agent based on the reward signal; and iterating respective prior acts until convergence” (mental process).
The limitation “performing one or more compression actions by a reinforcement learning (RL) agent to compress the original neural network into a compressed neural network; generating a reward signal that quantifies how well the original neural network was compressed by one of the following: i) computing, in some proportion of compression iterations, the reward signal in model-free fashion based on a compression ratio and an accuracy ratio of the compressed neural network; ii) predicting, in some remaining proportion of compression iterations, the reward signal in model-based fashion based on a compression model learned from reward signals computed in model-free fashion”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor for executing programs stored in memory, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “performing”, “generating”, “computing”, “predicting”, in the limitation citied above could be performed by a human mind to analyze and manipulate network data models, with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Similarly, the limitations of “updating the RL agent based on the reward signal; and iterating respective prior acts until convergence”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor for executing programs stored in memory, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “updating”, “iterating”, in the limitation citied above could be performed by a human mind to analyze and manipulate network data models, with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements: (a) generic computer elements (like computing device, processing device); (b) “receiving as input an original neural network to be compressed” (insignificant extra solution activity, MPEP 2106(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), “(3) Whether the limitation amounts to necessary data gathering and i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 8 /15 are directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) to receive input is WURC or extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claims 1 / 8 /15 are directed to an abstract idea.
(Dependent claims) 
Claims 2-7 / 9-14 / 16-18 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2-7 / 9-14 / 16-18 recite the same abstract ideas. 
With regards to claim 2-7 / 9-14 / 16-18, the claim recites further limitation on data analysis for model manipulation, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok, et al., “N2N Learning: Network to Network Compression via Policy Gradient Reinforcement Learning”, arXiv:1709.06030v2 [cs.LG] 17 Dec 2017 [hereafter Ashok] in view of Naghshvar, et. al., US-PGPUB NO.2020/0150772A1 [hereafter Naghshvar].

With regards to claim 8, Ashok teaches 
“A computer-implemented method for compressing artificial neural networks, comprising the following acts (Ashok, p.2, ‘we present a reinforcement learning approach to identify a compressed high-performance architecture’): receiving as input an original neural network to be compressed; performing one or more compression actions by a reinforcement learning (RL) agent to compress the original neural network into a compressed neural network (Ashok, p.3, ‘Our goal is to learn an optimal compression strategy (policy) via reinforcement learning, that takes a Teacher network as input and systematically reduces it to output a smaller Student network’, and p.2, ‘an action could be defined as removing a single filter from every layer of a convolution al neural network’, FIG.1-2 shows examples of compression actions

    PNG
    media_image1.png
    440
    816
    media_image1.png
    Greyscale

); generating a reward signal that quantifies how well the original neural network was compressed by one of the following: i) computing, in some proportion of compression iterations, the reward signal …. based on a compression ratio and an accuracy ratio of the compressed neural network; ii) predicting, in some remaining proportion of compression iterations, the reward signal …. based on a compression model learned from reward signals computed ….; updating the RL agent based on the reward signal; and iterating respective prior acts until convergence  (Ashok, p.4, ‘We take a policy gradient reinforcement learning approach and iteratively update the policy based on sampled estimates of the reward’, and p.5, Algorithm 1 shows iterative optimization process to 

    PNG
    media_image2.png
    470
    809
    media_image2.png
    Greyscale

).”
Ashok does not explicitly detail “in model-free fashion based on a compression ratio and an accuracy ratio of the compressed neural network … in model-based fashion based on a compression model learned from reward signals computed in model-free fashion”.
 Naghshvar teaches “…. in model-free fashion … in model-based fashion from reward signals computed in model-free fashion (Naghshvar, FIG.4, FIG.6 and FIG.8, Item 808 ‘Select an action from the set of actions using a model-based solution based on a reward and risk of the action when further analysis is needed’

    PNG
    media_image3.png
    625
    599
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    600
    960
    media_image4.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ashok and Naghshvar before him or her, to modify the neural network model compression system of Ashok to include combing model free and model based RL as shown in Naghshvar.   
The motivation for doing so would have been for selecting the action for NN operation (Naghshvar, Abstract). 

Claims 1, 15 are substantially similar to claim 8. The arguments as given above for claim 8 is applied, mutatis mutandis, to claims 1, 15, therefore the rejection of claims 8 are applied accordingly.
With regards to claim 2, Ashok in view of Naghshvar teaches 
“The system of claim 1, wherein the proportion of iterations in which the model-free component computes a first reward signal is decayed over time.”

With regards to claim 3, Ashok in view of Naghshvar teaches 
“The system of claim 1, further comprising a deep neural network in the model-based component that learns a functional approximation of state and action to predict reward signal and is trained on the first state component and the first action component (Ashok, p.7, ‘objective function is the expected reward over all sequence of actions’, ‘f(…) is the model prediction’, and p.13, ‘accelerating the policy search procedure on very deep networks’).”

With regards to claim 4, Ashok in view of Naghshvar teaches 
“The system of claim 1, wherein the one or more compression actions includes at least one of removing a layer in the neural network or adjusting parameters in the neural network (Ashok, FIG.1-2, 

    PNG
    media_image5.png
    373
    655
    media_image5.png
    Greyscale



With regards to claim 5, Ashok in view of Naghshvar teaches 
“The system of claim 1, wherein the RL agent component is updated by at least one optimization method (Ashok, p.6, 

    PNG
    media_image6.png
    606
    808
    media_image6.png
    Greyscale

).”

With regards to claim 6, Ashok in view of Naghshvar teaches 
“The system of claim 1”
wherein the model-based component predicts the reward signal by planning”.
However Naghshvar teaches “wherein the model-based component predicts the reward signal by planning (Naghshvar, [0023] ‘Behavior planning may be used in tasks involving interactions between decision-making agents…. to predict behaviors of agents ….’, [0024], ‘Actions, in return, yield rewards, which may be positive, negative, or zero’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ashok and Naghshvar before him or her, to modify the neural network model compression system of Ashok to include reward predicting of planned action as shown in Naghshvar.   
The motivation for doing so would have been for selecting the action for NN operation (Naghshvar, Abstract). 

With regards to claim 7, Ashok in view of Naghshvar teaches 
“The system of claim 1”
Ashok does not explicitly detail “wherein the second state component is related to the first state component, the second action component is related to the first action component, and the second reward signal is related to the first state component and the first action component”.
However Naghshvar teaches “wherein the second state component is related to the first state component, the second action component is related to the first action component, and the second reward signal is related to the first state component and the first action component (Naghshvar, FIG.5

    PNG
    media_image7.png
    606
    637
    media_image7.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ashok and Naghshvar before him or her, to modify the neural network model compression system of Ashok to include combining models as shown in Naghshvar.   
The motivation for doing so would have been for selecting the action for NN operation (Naghshvar, Abstract). 

Claims 10-14 / 16-18 are substantially similar to claims 8-14. The arguments as given above for claims 8-14 are applied, mutatis mutandis, to claims 10-14 / 16-18,
therefore the rejection of claims 8-14 are applied accordingly.

The combined teaching described above will be referred as Ashok + Naghshvar hereafter.

Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok, et al., “N2N Learning: Network to Network Compression via Policy Gradient Reinforcement Learning”, arXiv:1709.06030v2 [cs.LG] 17 Dec 2017 [hereafter Ashok] in view of Naghshvar, et. al., US-PGPUB NO.2020/0150772A1 [hereafter Naghshvar] and Tremblay, et al., US-PGPUB NO.2021/0146531A1 [hereafter Tremblay].

With regards to claim 2, Ashok + Naghshvar teaches 
“The system of claim “
Ashok does not explicitly detail “wherein the proportion of iterations in which the model-free component computes a first reward signal is decayed over time”.
However Tremblay teaches “wherein the proportion of iterations in which the model-free component computes a first reward signal is decayed over time (Naghshvar, [0400], ‘In at least one embodiment, a leaky integrate-and-fire neuron may sum signals received at neuron inputs 2604 into a membrane potential and may also apply a decay factor (or leak) to reduce a membrane potential’)

    PNG
    media_image7.png
    606
    637
    media_image7.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ashok and Naghshvar before him or her, to modify the neural network model compression system of Ashok to include combining models as shown in Naghshvar.   
The motivation for doing so would have been for selecting the action for NN operation (Naghshvar, Abstract). 


Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
He, et. al., “AMC: AutoML for Model Compression and Acceleration on Mobile Devices”, EVVC 2018 [hereafter He] teaches a Neural Network model compression process.




Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126